                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 1 of 7



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Pkwy, #1100
                                                       5   Las Vegas, Nevada 89169
                                                           Telephone: 702-784-5200
                                                       6   Facsimile: 702-784-5252
                                                           Email: asorenson@swlaw.com
                                                       7          bgriffith@swlaw.com
                                                                  kbeverly@swlaw.com
                                                       8
                                                           Attorneys for Defendant Bank of America, N.A.
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, ADVANCED                         Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES




                                                           TELEPHONY CONSULTANTS, MRZ
                          702-784--5200




                                                      14
                                                           MANAGEMENT, LLC, DONOR
                               L.L.P.




                                                      15   RELATIONS, LLC, TPFE, INC., AMERICAN
                                                           TECHNOLOGY SERVICES, COMPLIANCE                       STIPULATION AND ORDER
                                                      16   CONSULTANTS, CHROME BUILDERS                          EXTENDING DISCOVERY
                                                           CONSTRUCTION, INC., UNIFIED DATA                      DEADLINES
                                                      17   SERVICES;
                                                                                                                 (FOURTH REQUEST)
                                                      18                         Plaintiffs,

                                                      19   v.

                                                      20   BANK OF AMERICA, N.A. and JOHN AND
                                                           JANE DOES 1-100,
                                                      21
                                                                                 Defendants.
                                                      22

                                                      23          Plaintiffs Richard Zeitlin, Advanced Telephony Consultants, MRZ Management, LLC,

                                                      24   Donor Relations, LLC, TPFE, Inc., American Technology Services, Compliance Consultants,

                                                      25   Chrome Builders Construction, and Unified Data Services (“Plaintiffs”) and Defendant Bank of

                                                      26   America, N.A. (“BANA” and together with Plaintiffs the “Parties” and each a “Party”), through

                                                      27   their counsel of record hereby respectfully request the Court enter an order, pursuant to Local
                                                                               26-3
                                                      28   Rules IA 6-1 and II 26-4, extending the discovery deadlines set forth in the Court’s Order entered
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 2 of 7



                                                       1   on May 23, 2019 (ECF No. 35), as amended by so-ordered stipulations of the Parties on
                                                       2   September 3, 2019, December 2, 2019, and March 3, 2020 (ECF Nos. 40, 45, and 47)
                                                       3   (collectively the “Scheduling Order”).
                                                       4            The deadlines in the Scheduling Order that the Parties are seeking to extend have not
                                                       5   expired. The next deadline in the Scheduling Order is the June 22, 2020 deadline for expert
                                                       6   disclosures. The current discovery close deadline is August 18, 2020, and dispositive motions are
                                                       7   due September 21, 2020. The Parties request a Court order extending those and other related
                                                       8   litigation deadlines based on the date of the resolution of Parties’ discovery motions, discussed
                                                       9   below.
                                                      10      I.       Discovery Completed
                                                      11            The Parties have completed the following discovery and have made significant progress
                                                      12   since entry of the Scheduling Order:
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13               1. All Parties have completed initial disclosures.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14               2. Plaintiffs have propounded requests for production of documents, requests for
                               L.L.P.




                                                      15                   admission, and interrogatories on BANA.
                                                      16               3. BANA initially responded to Plaintiffs’ written discovery with timely responses
                                                      17                   and objections and made two productions of documents.
                                                      18               4. BANA propounded requests for production of documents, requests for admission,
                                                      19                   and interrogatories on the Plaintiffs.
                                                      20               5. The Plaintiffs provided initial responses and objections to BANA’s written
                                                      21                   discovery.
                                                      22               6. The Parties negotiated—and the Court entered—a stipulated protective order
                                                      23                   governing the production of additional, confidential and sensitive documents.
                                                      24               7. Following entry of the stipulated protective order, all Parties supplemented their
                                                      25                   documentary productions with additional documents.
                                                      26               8. Plaintiffs filed their Motion to Compel Discovery and For Attorney’s Fees (ECF
                                                      27                   No. 48) under seal on May 26, 2020 (“Motion to Compel”). BANA’s response to
                                                      28                   this motion is pending.

                                                                                                            -2-
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 3 of 7



                                                       1                 9. Plaintiffs filed their Motion to Unseal Court Documents (ECF No. 52) filed on
                                                       2                     June 4, 2020 (“Motion to Unseal”). BANA’s response to this motion is pending.
                                                       3       II.       Discovery to be Completed
                                                       4              The Parties anticipate that the following discovery will need to be completed prior to any
                                                       5   dispositive briefing or trial:
                                                       6                 1. The Parties have been unable to reach agreement on a number of discovery issues
                                                       7                     which are the subjects of the Motion to Compel and the Motion to Unseal.
                                                       8                 2. BANA may need to file its own motion seeking the production of additional
                                                       9                     relevant documents (together with the Motion to Compel and Motion to Unseal the
                                                      10                     “Discovery Motions”).
                                                      11                 3. Expert disclosures and rebuttal experts, if necessary.
                                                      12                 4. Depositions of Parties and their experts. Currently, there are eight Plaintiffs. The
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                     Parties anticipate conducting approximately 6-8 Party depositions, including
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14                     30(b)(6) witnesses for Plaintiffs and BANA.
                               L.L.P.




                                                      15                 5. Depositions of non-party witnesses.        The Parties anticipate conducting the
                                                      16                     depositions of several non-party witnesses.
                                                      17       III.      Good Cause for Extending Discovery and Dispositive Motion Deadlines
                                                      18              The Parties jointly request this extension so that they may complete discovery and prepare
                                                      19   their prosecution and defense in this litigation which involves significant numbers of complex and
                                                      20   confidential documents. The Parties have not been dilatory. Since the prior request for an
                                                      21   extension of time in March 2020, the Parties have attempted to resolve – including through
                                                      22   BANA’s production of additional documents – a number of discovery disputes. Despite the
                                                      23   Parties’ diligent efforts through the exchange of letters and a lengthy discovery conference,
                                                      24   certain issues remain intractable and now require the intervention of the Court for resolution.
                                                      25              The issues in dispute are numerous, and certain of them are particularly complex.
                                                      26   Specifically, BANA has objected to the production of certain documents and information based
                                                      27   on the disclosure prohibition contained in the Bank Secrecy Act and enacting regulations. See,
                                                      28   e.g., 31 U.S.C. § 5318(g)(2)(A)(i); 31 C.F.R. § 1020.320(e); 12 C.F.R. § 21.11(k); 75 Fed. Reg.

                                                                                                             -3-
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 4 of 7



                                                       1   75593 (Dec. 3, 2010); 75 Fed. Reg. 75576 (Dec. 3, 2010). Plaintiff has taken issue with these
                                                       2   objections. This dispute raises issues of statutory construction and important public policy
                                                       3   considerations for which there is little 9th Circuit authority. Plaintiffs’ moving papers on this
                                                       4   issue are among those filed in connection with the Discovery Motions, and BANA’s response is
                                                       5   pending.
                                                       6          The Parties agree that disposition of certain of the disputes raised by the Discovery
                                                       7   Motions is a condition to the preparation of meaningful expert disclosures and conducting
                                                       8   effective depositions, though they do not agree on the underlying reasons for this. Plaintiffs’
                                                       9   position is that resolution of their motion may result in substantial additional documents and
                                                      10   information being produced by both sides, all of which would need to be included in expert
                                                      11   analysis and deposition preparation. Completion of these tasks will also require additional time.
                                                      12   BANA does not agree that Plaintiffs could not have proceeded to deposition or prepared expert
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   reports utilizing the discovery so far; rather, it believes a condition to depositions and expert
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14   reports is its receipt of documents from Plaintiffs, substantiating their damages. Though for
                               L.L.P.




                                                      15   different reasons, the Parties agree that additional time is necessary to complete depositions.
                                                      16          All of this is against the backdrop of the COVID-19 pandemic, which continues to affect
                                                      17   the ability of the parties and their counsel to work through the discovery issues in this case. In
                                                      18   particular, the BANA employees with the knowledge of the relevant facts continue to operate
                                                      19   from a remote environment which limits their ability to research the factual issues raised in the
                                                      20   motion. Counsel faces similar issues, which also pose challenges related to child care. The Parties
                                                      21   agree that this is an additional factor warranting the extension requested.
                                                      22          The Parties agree that the foregoing constitutes good cause for the extensions requested
                                                      23   herein. This is the Parties’ fourth request to extend these deadlines. This request is not made for
                                                      24   any deleterious purpose or to cause delay and is made timely and in good faith. Further, the
                                                      25   Parties agree that this request will not delay these proceedings unnecessarily and will cause no
                                                      26   prejudice to either side.
                                                      27   ///
                                                      28   ///

                                                                                                           -4-
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 5 of 7



                                                       1         IV.   Proposed Schedule
                                                       2

                                                       3   Event                           Existing Deadline        Proposed Deadline
                                                                                                                    September 21, 2020
                                                       4   Expert Disclosures              June 22, 2020
                                                                                                                    N/A – this report is no longer
                                                       5   Interim Status Report           June 22, 2020            required pursuant to the
                                                       6                                                            April 17, 2020 amendments
                                                                                                                    to the Local Rules of
                                                       7                                                            Practice
                                                                                                                    October 21, 2020
                                                       8   Rebuttal Expert Disclosures     July 22, 2020
                                                                                                                    November 16, 2020
                                                       9   Close of Discovery              August 18, 2020
                                                                                                                    December 21, 2020
                                                      10   Dispositive Motions             September 21, 2020
                                                                                           October 20, 2020, or 30 January 18, 2021 or 30 days
                                                      11   Pretrial Order                  days after a decision on after a decision on any
                                                      12                                   any dispositive motion.  dispositive motion.
             3883 Howard Hughes Parkway, Suite 1100




                                                           ///
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           ///
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15   ///

                                                      16   ///

                                                      17   ///

                                                      18   ///

                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///

                                                                                                    -5-
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 6 of 7



                                                       1          The Parties respectfully request that the Court enter this Stipulation as an order and extend
                                                       2   the deadlines set out in the Scheduling Order.
                                                       3
                                                           IT IS SO STIPULATED.
                                                       4
                                                           Dated: June 15, 2020                              DATED: June 15, 2020
                                                       5
                                                           THE BERNHOFT LAW FIRM, S.C.                       SNELL & WILMER L.L.P.
                                                       6
                                                             /s/ Robert G. Bernhoft (with permission)         /s/ Kiah Beverly-Graham
                                                       7
                                                           Robert G. Bernhoft, Esq.                          Amy F. Sorenson, Esq.
                                                       8   Admitted Pro Hac Vice                             Nevada Bar No. 12495
                                                           Wisconsin Bar No. 1032777                         Blakeley E. Griffith, Esq.
                                                       9   Thomas E. Kimble, Esq.                            Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                             Kiah D. Beverly-Graham, Esq.
                                                      10   Illinois Bar No. 6257935                          Nevada Bar No. 11916
                                                           Daniel James Treuden, Esq.                        3883 Howard Hughes Parkway, Suite 1100
                                                      11                                                     Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      12   1402 E. Cesar Chavez Street
             3883 Howard Hughes Parkway, Suite 1100




                                                           Austin, Texas 78702                               Attorneys for Defendant Bank of America,
Snell & Wilmer




                                                      13                                                     N.A.
                    Las Vegas, Nevada 89169




                                                           Joel F. Hansen, Esq.
                         LAW OFFICES

                          702-784--5200




                                                      14   Nevada Bar No. 1876
                               L.L.P.




                                                      15   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      16   Las Vegas, Nevada 89129

                                                      17   Attorneys for Plaintiffs
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22   IT IS SO ORDERED.
                                                      23                                                          ____________________________________
                                                      24                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                          June 16, 2020
                                                      25                                                          DATED: ____________________________

                                                      26

                                                      27

                                                      28

                                                                                                            -6-
                                                           Case 2:18-cv-01919-RFB-DJA Document 60
                                                                                               57 Filed 06/16/20
                                                                                                        06/15/20 Page 7 of 7



                                                       1                                  CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER EXTENDING DISCOVERY DEADLINES (FOURTH REQUEST) with the
                                                       4   Clerk of the Court for the U. S. District Court, District of Nevada by using the Court’s CM/ECF
                                                       5   system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
                                                       6   system.
                                                       7          DATED: June 15, 2020.
                                                       8
                                                                                                       /s/ Lara J. Taylor
                                                       9                                              An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -7-
